        Case 2:01-cv-06049-MSG Document 230 Filed 03/02/21 Page 1 of 1




DATE OF NOTICE: March 2, 2021



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                          :
ROBERT WHARTON,                           :             CIVIL ACTION
                                          :
                  Petitioner,             :             No. 01-6049
                                          :
            v.                            :
                                          :
DONALD T. VAUGHN, et al.                  :
                                          :
                  Respondents.            :
_________________________________________ :


                                             NOTICE

       Please take notice that a Telephone Conference in the above-captioned matter is

scheduled for Tuesday, March 2, 2021 at 3:00 p.m. The conference will be held on the record.

Counsel are directed to dial in to 571-353-2300; passcode 427102124#.



                                          FOR THE COURT:



                                          /s/ Sharon Lippi
                                          Sharon Lippi, Civil Deputy to
                                          Hon. Mitchell S. Goldberg
